Citation Nr: 1228002	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-37 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a chronic central nervous system disorder.


REPRESENTATION

Appellant represented by:	Christopher T. Lyons, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1941 to May 1943.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence to reopen claims of service connection for impaired vision, a central nervous system disorder, and heart disease had not been submitted.  

In June 2009, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

By decision dated in July 2009, the Board reopened these claims of service connection and remanded the issues for additional development and de novo review.  

The case was returned to the Board and, in a February 2011 decision, the Board likewise denied service connection for a chronic disability manifested by impaired vision, a chronic central nervous system disorder, and a heart disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  That portion of the Board's decision that denied service connection for a chronic central nervous system disorder and a heart disability was vacated pursuant to an October 2011 Order, following a Joint Motion for Remand (JMR).  The matter relating to service connection for impaired vision was not disturbed.  The parties noted that the Veteran contended that his central nervous system disorder and heart disability were related to in-service exposure to the chemical carbon tetrachloride (CCl4).  After noting that the Board's denial of service connection for these two disorders was based, in part, on a finding that nervous system and heart disability would only be manifested as a result of CCl4 exposure if there was intermediate manifestations of chronic liver or kidney damage, the parties requested that the Court vacate that the Board's February 2011 decision so the Board could discuss positive evidence in the record that the Veteran had a history of liver or kidney damage.  The Court granted the JMR and remanded the case to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to carbon tetrachloride (CCl4) during service.

2. No injury, disease, or chronic symptoms of a heart disability were manifested during service.  
	
3.  The Veteran did not continuously manifest symptoms of a chronic heart disability in the years after service or until 1977.  

4.  A chronic heart disability is not caused by any in-service event, including exposure to CCl4 during service.

5.  No injury, disease, or chronic symptoms of a central nervous system disorder were manifested during service.  

6.  The Veteran did not continuously manifest symptoms of a central nervous system disorder in the years after service or until 1975.  

7.  A chronic central nervous system disorder is not caused by any in-service event, including exposure to CCl4, during service.



CONCLUSIONS OF LAW

1.  A chronic heart disability was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A chronic disorder of the central nervous system was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claim.  A November 2004 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A June 2010 supplemental statement of the case (SSOC) informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

Regarding the June 2009 Board videoconference personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2009 Board personal hearing, the VLJ specifically noted and repeated the issues on appeal.  The Veteran was represented at the hearing.  His representatives put forth his primary contention that the disorders claimed were due to carbon tetrachloride exposure during service, indicating there was medical opinion evidence on this question, then guided the Veteran through testimony regarding exposure to tetrachloride during service and symptoms, and contended that both symptoms and medical opinion evidence supported the Veteran's claim.  The Veteran indicated at the hearing that he had obtained a medical opinion that related the claimed disorders to the in-service carbon tetrachloride exposure.  The VLJ attempted to elicit from the Veteran symptoms experienced since service.  Consequently, there appeared to be no missing evidence in this case on any of the elements of service connection, and both the Veteran and his representatives indicated by their words and actions that they were aware of what was necessary to substantiate claims for service connection.  Therefore, the VLJ substantially complied with the requirements of Bryant. 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and pertinent post-service treatment records have been secured.  Although the Veteran's STRs were involved in the fire at the National Personnel Records Center in 1973, and are water damaged and slightly charred, for the most part, they are legible and available for review.  VA has contacted the U.S. Social Security Administration (SSA), who has responded that any records in its possession had been destroyed.  

The RO arranged for VA examinations in December 2008 and February 2009, and, pursuant to remand by the Board, in December 2009.  These examinations are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, made clinical observations, and rendered opinions requested by the Board in the July 2009 remand regarding whether the disabilities for which service connection was claimed are related to exposure to carbon tetrachloride (CCl4) during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  While they disagree with the conclusions reached, neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as heart disease or diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is noted that the Veteran's primary contention regarding his claims for service connection involves his exposure to CCl4 during service.  The Board has reviewed the evidence of record, including the Veteran's testimony at the hearings in December 2006 and before the undersigned in June 2009.  It is found that his testimony related to his CCl4 exposure is credible and such exposure to CCl4 is found to have occurred during service.  Layno, 6 Vet. App. at 469-71.  


Service Connection for Heart Disease

The Veteran contends that his heart disease is the result of military service.  Specifically, he states that his heart disease was caused by exposure to CCl4 that occurred while he was on active duty.  

After a review of the evidence, the Board finds that the Veteran was exposed to CCl4 during service; however, the weight of the evidence demonstrates that symptoms of a heart disorder were not evident during service or until many years thereafter, and that a heart disorder is not related to the in-service CCl4 exposure.  The Veteran has specifically and credibly testified to such exposure.  Review of the STRs shows no complaint or manifestation of a heart abnormality while the Veteran was on active duty.  No abnormal blood pressure readings were recorded during service.  Under 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension is also defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

The Board finds that the Veteran did not continuously manifest symptoms of a chronic heart disability in the years after service.  The medical evidence of record shows that he first demonstrated a heart abnormality over 30 years after service.  On examination by VA in July 1974, the heart was found to be normal, and the Veteran's systolic/diastolic blood pressure reading was 114/70.  The diagnosis at that time was history of heart condition, no residuals.  VA treatment records dated in 1976 and 1977 show that the Veteran had complaints of chest pain.  Electrocardiogram (EKG) studies in 1976 and 1977 showed sinus bradycardia and a Holter monitor study in March 1977 showed premature ventricular contractions (PVC).  On examination by VA in June 1977, the pertinent diagnosis was recurrent cardiac arrhythmia.  No relationship between this heart disorder and service was made at that time.  In a February 1999 statement, a private physician stated that he had treated the Veteran since 1995 for disabilities that included cardiac arrhythmia secondary to a monosodium glutamate (MSG) allergy.  In statements from the Veteran, including testimony that he gave at the Board hearing in June 2009, he indicated that he first became aware of heart disease in about 1949, several years after service.  

Private treatment records dated in September 2003 include an EKG which showed isolated PVC.  In a November 2004 private physician statement, the Veteran was diagnosed as having cardiac arrhythmia (chronic atrial fibrillation).  In an August 2008 private medical statement, it was reported that the Veteran had had a myocardial infarct in 1953 and an EKG documenting atrial fibrillation in 2004.  An echocardiogram in 2006 revealed multichamber dilatation with segmental wall abnormalities in the left ventricle.  On examination by VA in December 2008, the history of atrial fibrillation and PVC s was noted.  The diagnoses at that time were arrhythmia and arteriosclerotic heart disease.  On examination by VA in December 2009, the diagnoses were arteriosclerotic heart disease, eccentric left ventricular hypertrophy and atrial fibrillation.  

The weight of the evidence of record shows that the Veteran did not have heart disease or symptoms of heart disease during service or in the years immediately following his discharge from active duty, including no evidence of cardiovascular disease within one year of service separation.  It was reported for clinical purposes in 2008 that he had had a myocardial infarction in 1953.  In testimony at the Board hearing in June 2009, the Veteran stated that he had had heart disease in 1949.  This shows an absence of complaint or symptom of heart disease for at least six years after service separation.  The earliest findings of record were shown on VA EKG studies dated in 1976.  

Although the Veteran has recently asserted during the current claim for VA disability compensation that he had symptoms of heart disease since his discharge from service, such contention is inconsistent with his own prior reported histories of symptoms made to VA since the 1970s, inconsistent with his own representations to VA of date of onset on his 1974 VA claim form, inconsistent with the testimony that he gave at his Board hearing in 2009, and is also inconsistent with the absence of clinical treatment records for approximately 30 years after active duty, which is probative evidence against continuity of symptoms since service.  The Veteran, in his initial claim for service connection in 1974, dated the onset of his heart disease as being in 1968, over 20 years after his release from active duty.  Thus, the weight of the evidence demonstrates no continuous symptoms of heart disease since service.  

The Veteran's main contention is that his heart disease is related to exposure to CCl4 while he was on active duty.  As noted, the Board has found as a fact that the Veteran was exposed to CCl4 during service.  The Board has carefully reviewed the evidence of record, which includes several private physician statements, numerous articles on the dangers and hazards of CCl4 exposure, and VA medical opinions that address the contention.  

Several physicians have endorsed the Veteran's contention and have submitted several statements in support.  One physician submitted his initial statement in November 2004, stating that people like the Veteran who were exposed to CCl4 were subject to acquisition of chronic degenerative diseases such as cancer, optic disc pathology, liver toxicity, renal toxicity, and cardiac disease.  A second and third statement from this physician, dated in December 2006 and December 2007 respectively, was stated in stronger terms of probability, emphasizing that the CCl4 exposure more likely than not caused the Veteran's that included dizziness, staggering when walking, slurred speech, visual problems, episodes of blurred vision, "holes" in the visual field, fatigue, and sleep problems.  Likewise, in a November 2004 statement, another private physician certified that the Veteran's cardiac arrhythmia may have been associated with his previous exposure to CCl4.  In a July 2008 statement, a third physician stated that the Veteran's current problems included presyncope/syncope, that was possibly cardiac and other disabilities that could be related to toxic exposure to solvents while working for the army, although additional testing was necessary.  

A December 2008 VA examination addressed the possibility of a relationship between the Veteran's heart disease and exposure to CCl4.  As noted, the diagnoses were arrhythmia and arteriosclerotic heart disease.  The examiner rendered an opinion that these were less likely as not related to CCl4 exposure.  The reasons for this opinion included that the cardiac arrhythmia was first noted years after the exposure to the offending agent and that, as the incidence of atrial fibrillation increased with age and was commonly related to coronary artery disease, hypertension, and other metabolic diseases, the absences of arrhythmia during service reflected an etiology confined to those causes.  Additionally, the recent EKG and echocardiogram findings showed a structural heart problem, not a disability due to toxicity during service.  

In December 2009, a different VA physician reached the same conclusion after examination of the Veteran and the Veteran's medical records.  At that time, it was pointed out that CCl4 was highly lipid soluble and readily absorbed across the pulmonary bed and produced effects within seconds that typically lasted 15 to 45 minutes.  While there have been some rare cases of prolonged symptoms such as arrhythmias, myocarditis, or myocardial infarction, when large quantities have been inhaled, this type of "sudden sniffing death" was manifested by cardiovascular collapse after inhalation of the compound and had been reported with all classes of hydrocarbon.  This was, moreover, most commonly seen in children who abuse halogenated hydrocarbons.  Therefore, it was deemed less likely than not that the Veteran's heart disorder was caused by or related to the Veteran's military service, including exposure to CCl4 in service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The Board finds that the weight of the evidence is against a finding of a relationship between CCl4 exposure in service and the later development of a heart disability.  After carefully reviewing the medical opinions, the Board finds that the opinions rendered by the VA examiners are of more probative value than those of the Veteran's private physicians.  In this regard, the Board has carefully reviewed medical information provided by the Veteran himself concerning the physical effects of exposure to CCl4.  These articles state that primary CCl4 effects are related to liver and kidney damage, which in turn cause heart disabilities.  The Board finds that review of the evidence of record does not show that the Veteran has had chronic liver or kidney damage as a result of CCl4 exposure, so there is no basis for finding liver or kidney damage as the intermediate link to the heart disability for which the Veteran is claiming service connection.  

The Veteran's STRs show that in May 1942 the Veteran was hospitalized for several days with chief complaints of cough and chest pain,  While being treated he stated that he had had a dull, aching pain in both kidney regions with frequency, burning, and cloudy urine for the past week.  He reported no hematuria.  The pertinent working diagnoses were nasopharyngitis and questionable pyelitis, which was to be ruled out.  The final diagnosis was nasopharyngitis, catarrhal, acute, moderately severe.  The implication was that pyelitis had, in fact, been ruled out as a diagnosis.  Thus, no diagnosis of a chronic kidney disability was made at that time or at any other time during service.  The STRs show no complaints relative to a chronic liver disorder and no further complaints related to the kidneys.  

On examination by VA in July 1974, the Veteran reported that he had a history of kidney infection in 1942 and had had pus in his urine on several occasions since that time.  He stated that he had persistent pain under the right costal margin, which he blamed on his gallbladder.  Examination of the digestive and genitourinary systems was normal.  Laboratory testing showed occasional white blood cells in the urine.  The diagnoses were history of kidney infection, occasional white blood cells in urine, and history of liver damage, no residuals.  

Private treatment records include a reference by one of the Veteran's private physicians that an ultrasound of the kidneys and urinary bladder performed in 2006 showed renal parenchymal disease on the left as well as cystolithiasis, cystitis and prostatic enlargement.  There is no indication in the record that the renal parenchymal disease or any other kidney or liver disease is the result of exposure to CCl4 in service.  

The Board further notes that in August 1974 service connection was previously denied for chronic kidney and liver disabilities on the basis that no chronic kidney or liver disease were currently demonstrated.  These denials were not appealed by the Veteran and have become final.  38 U.S.C.A. § 7105.  In addition, in his notice of disagreement with the appealed April 2005 rating decision, the Veteran stated that he was not appealing any denial of service connection for kidney disease and, in testimony at the Board hearing in June 2009, the Veteran specifically stated that he was not seeking service connection for liver or kidney disease.  For these reasons the Board finds that there is, in fact, no factual basis for finding that CCl4 exposure ultimately led to the development of heart disease.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a heart disability, including as due to CCl4 exposure in service, and as presumptively due to service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Central Nervous System Disorder

The Veteran contends that he has a disorder of the central nervous system as a result of military service.  Specifically, he states that this disability was caused by exposure to CCl4 that occurred while he was on active duty.  

After a review of the evidence, the Board finds that the weight of the evidence demonstrates that a chronic disorder of the central nervous system was not evident during service or until many years thereafter.  In this regard, it is noted that review of the Veteran's STRs shows no manifestations of any disease of the central nervous system.  The records shows that decades after service, on examination by VA in July 1974, the Veteran had complaints of severe feelings of fatigue that were very vague, but somewhat resembled syncope episodes, and the Veteran reported that he had slight weakness of the right hand.  Neurologic examination showed knee and ankle jerks to be normal.  The pertinent diagnosis was a history of blackout spells and dizziness, no cause found.  On examination by VA in June 1977, it was believed that the Veteran suffered from narcolepsy that had been apparent over the last seven to ten years.  

Medical statements from several of the Veteran's private physicians, dated from 2004 to 2008, show that the Veteran had symptoms such as dizziness, staggering when walking, slurred speech, and fatigue.  Electromyogram (EMG) and nerve conduction velocity (NCV) studies, dated in July 2008, were compatible with chronic moderately severe distal symmetric sensorimotor polyneuropathy affecting both lower extremities, bilateral carpal tunnel syndrome, and possibly left cervical radiculopathy.  An electroencephalogram (EEG) study also performed in July 2008 was normal.  It is further noted that statements dated in June 2008, submitted by department store security guards report that they witnessed the Veteran staggering and falling sideways while on an escalator.  

An examination was conducted by VA in December 2008.  At that time, the diagnoses included old lacunar infarction, cerebrovascular disease, and cerebellar atrophy.  These diagnoses were repeated on examination by VA in December 2009, at which time an additional diagnosis of peripheral neuropathy was added.  In a May 2012 statement, one of the Veteran's private physicians reiterated the diagnosis of peripheral neuropathy, citing the 2008 EMG-NCV studies as confirmation of this diagnosis.  

The weight of the evidence of record shows that the Veteran did not have a disability of the central nervous system, or symptoms of such disability, during service or in the years immediately following his discharge from active duty.  The earliest symptoms reported on examination by VA in 1974 were suspected to be due to narcolepsy.  No diagnosis was made at that time, and subsequent post-service treatment records dated in the 2000s show a different symptomatology and complaints that were diagnosed as old lacunar infarct, cerebrovascular disease, cerebellar atrophy, and peripheral neuropathy.  

Although the Veteran has asserted during his claim for compensation that he had these symptoms since his discharge from service, such relatively recent assertion is not credible because it is inconsistent with the Veteran's own histories given to VA in the 1970s, and the absence of treatment records for approximately 30 years after active duty, which is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  Moreover, the Veteran, in his initial claim for service connection in 1974, dated the onset of his fatigue, dizziness, and black out spells as being in 1968, over 20 years after his release from active duty.  Thus, the weight of the evidence is against a finding of continuous symptoms of a central nervous system or neurological disorder since service.  

The Veteran's primary contention is the theory that service connection for a chronic central nervous system disability is due to exposure to CCl4 will now be addressed.  As noted, the Board has found as a fact that the Veteran was exposed to CCl4 during service and has carefully reviewed the evidence of record, including the private physician statements, numerous articles on the dangers and hazards of CCl4 exposure, and VA medical opinions that address this contention.  A number of statements from private physicians that include opinions relating the CCl4 exposure to numerous symptoms have already been described and will not be repeated here.  Specific to the Veteran's central nervous system disability claim, it is noted that the July 2008 statement from a private physician described the Veteran as having sensory ataxia probably from peripheral neuropathy that was among the disabilities that were possibly related to toxic exposure to solvents while working for the army, although additional testing was necessary.  In an August 2008 statement, this same private physician opined that, based upon physical findings and review of existing literature on CCl4, the Veteran's complaints of dizziness and unsteady gait were due to poor vision and a sensory ataxia that was due to optic neuropathy and peripheral neuropathy that had been documented electrophysiologically.  These neuropathy were, in this physician's opinion, more likely than not the effects of the Veteran's exposure to CCl4 in 1941 and 1942.  

In an attempt to verify the Veteran's claims, VA examinations were conducted in December 2008 and February 2009, and pursuant to remand by the Board in December 2009.  The findings from these examinations do not support the Veteran's contention, but weight against the claim.  The neurologic examination was conducted by VA in December 2008 resulted in diagnoses of old lacunar infarct, cerebrovascular disease, and cerebellar atrophy.  After rendering these diagnoses, the VA physician rendered an opinion that there was no objective evidence that the Veteran's narcolepsy was attributable to his exposure to CCl4.  The rationale for this opinion was that poisoning from this compound often leads to hepatic failure with resultant central nervous system depression and eventual brain damage.  The type of brain or neurologic damage due to CCl4 is most often due to hepatic damage or a fulminating type of hepatitis, which the Veteran had no history of.  Moreover, the Veteran's very age, in excess of 80 years, did not support a claim of CCl4 poisoning as the CCl4 poisoning often lead to premature death or disabling maladies, which is inconsistent with the Veteran's clinical picture of an individual in an octogenarian state who had the capability to ambulate with an intact cognitive function and who remained active as a clergyman, which was exhibited by the Veteran at the time of the evaluation.  

In December 2009, this same physician opined that the Veteran's claimed central nervous system disorder was not caused by, or a result of, or related to the Veteran's military service or his exposure to CCl4.  The reasons given for the opinion were the same as those related in December 2008 - that the neurologic damage was generally due to hepatic (liver) damage, which the Veteran had not exhibited.  

In a May 2012 statement, the Veteran's private physician, who submitted the July and August 2008 statements, responded to the opinions of the VA physicians.  After describing the Veteran's CCl4 exposure, a fact which has been recognized by the Board, the physician indicated that the Veteran had peripheral neuropathy.  (Statements related to optic neuropathy are not applicable in this case as the Veteran did not include the denial of service connection for eye disabilities in his appeal to the Court.)  The physician then generally opines there is a relationship between the peripheral neuropathy and the in-service exposure to CCl4, although he supports this opinion with general reasons not specific to this Veteran's case.  The physician describes studies of CCl4 toxicity cases, including  one case of a patient whose occupation was similar to the Veteran's while he was in service, wherein the patient developed peripheral neuropathy, which, according to the physician, improved after removal of the toxin.  The physician stated that nerve damage can be reversible depending on the extent of the damage, so that if the nerve fibers are so damaged to the point that the body cannot repair them, the symptoms of neuropathy may be permanent.  He also noted that the liver damage noted by the VA physician that results from CCl4 exposure was seen in acute high dose exposures, while the Veteran had likely experienced a chronic low dose exposure so that the symptomatology was less dramatic.  

Finally, the physician stated that there was no alternative explanation for the Veteran's symptoms, which the VA physician related to aging, because the Veteran's symptoms actually began when he was much younger, which the physician assumed as a fact to have occurred while the Veteran was in his 50s.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). 

As noted, it is the responsibility of the Board to assess the credibility and weight to be given the evidence, including medical opinions.  Guerrieri, 4 Vet. App. at 467.  After carefully reviewing the medical opinions, the Board finds that the opinions rendered by the VA examiners are of more probative value than those of the Veteran's private physicians.  As described in the portion of this decision relating to service connection for a heart disability, the opinions rendered by the VA physicians are more in agreement with the information provided by the Veteran himself concerning the physical effects of exposure to CCl4.  This includes the material submitted with the most recent opinion dated in May 2012 that included at numerous documented cases of CCl4 exposure over the years with neurologic symptoms or effects coincident with the actual exposure to the toxin.  By contrast, this fact pattern is not shown in the Veteran's case, as the Veteran's contention, which is supported by the other credible evidence of record, is that he had remote effects that were only noted decades after the exposure during service.  Even the one case specifically cited by the Veteran's private physician noted that the peripheral neuropathy improved after removal of exposure, which shows both earlier onset closer in time to the exposure and subsequent improvement, neither fact which is present in the Veteran's case.  As the private physician's opinion is based on the inaccurate factual premises of neurologic symptoms more coincidental to the CCl4 exposure, it is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the Board finds the May 2012 opinion not to be persuasive.  

As previously described above, the Veteran has submitted numerous articles regarding these effects that show that primary CCl4 effects are related to liver and kidney damage, which in turn cause neurologic disabilities.  Also as described above, the medical evidence of record does not show that the Veteran has had liver or kidney damage, so there is no basis for finding liver or kidney damage as the intermediate link to the  heart and nerve disability for which the Veteran is claiming service connection.  The comment made by one of the VA physicians in December 2008 that the Veteran could not have attained octogenarian status if he had suffered significant disability as a result of CCl4 exposure is very persuasive.  Although the Veteran's private physician noted in his May 2012 opinion that the Veteran's neurologic disorders had actually had their onset when the Veteran was in his 50s, the Board notes that the peripheral neuropathy, the primary symptoms noted by this physician was first noted in 2008 when the Veteran, who was born in 1921, was in his 80s.  Any opinion relying on the factually inaccurate history of the Veteran developing symptoms of peripheral neuropathy in his 50s is of little probative value.  See Reonal, 5 Vet. App. at 461  . 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a chronic central nervous system disorder, including as due to CCl4 in service, and as presumptively due to service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability is denied.  

Service connection for a chronic central nervous system disorder is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


